NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                    JUL 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


 RAYMUNDO PEREZ SANCHEZ, AKA                        No.    13-72788
 Raymunda Sanchez,
                                                    Agency No. A074-795-433
                Petitioner,

    v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                Submitted May 24, 2016**

Before        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Raymundo Perez Sanchez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for

withholding of removal and relief under the Convention Against Torture. Our

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion

the BIA’s decision to summarily dismiss an appeal. Singh v. Gonzales, 416 F.3d

1006, 1009 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in summarily dismissing Perez

Sanchez’s appeal. See 8 C.F.R. § 1003.1(d)(2)(i)(A), (E); Reyes-Mendoza v. INS,

774 F.2d 1364 (9th Cir. 1985) (summary dismissal appropriate where Notice of

Appeal lacked sufficient specificity and no separate written brief was filed).

      We lack jurisdiction to consider Perez Sanchez’s contentions challenging the

IJ’s denial of relief because she did not raise them to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues in

administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      13-72788